ON APPLICATION FOR REHEARING
ADAMS, Justice.
Petitioners, appellants in this case, take issue with the following statement from our original opinion:
On the other hand, in the case before us, there is evidence that at least one of the original two co-tenants through whom the plaintiff[s] claimed rights in the property, Bessie Rutledge, orally communicated to C.C. Wood that she relinquished all of her claim in said property to him. While such a verbal communication cannot pass legal title, it is evidence that, thereafter, C.C. Wood held the property exclusive to her, with her knowledge.
While the record is somewhat confusing on this point, after careful review and reconsideration, we have concluded that the testimony upon which our statement was based was never admitted into evidence, and should not have been considered by this court.
However, this evidence was not the sole basis for our holding in the case. In view of all the evidence, and the presumptions in favor of the trial court’s ruling (see, e.g., Silverman v. Charmac, Inc., 414 So.2d 892 (Ala.1982)), we find that the ultimate conclusion in the original opinion is sound.
We find the petitioners’ other objections to the court’s opinion to be without merit.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
TORBERT, C.J., and FAULKNER, AL-MON and EMBRY, JJ., concur.